Citation Nr: 1127146	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for cervical disc disease with headaches, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity.

3.  Entitlement to service connection for bilateral radiculopathy of the lower extremities.

4.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It remains under the jurisdiction of the RO in Boston, Massachusetts.  

In April 2010, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

With respect to the issue of entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity, while the July 2006 constitutes a notice of disagreement with the separate rating assigned to this disability, the record does not reflect that this issue was addressed in a statement of the case.  Consequently, this issue will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to rating in excess of 20 percent for cervical disc disease with headaches; an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity; and entitlement to service connection for bilateral radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left upper extremity radiculopathy has been causally related to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left upper extremity radiculopathy as secondary to the Veteran's service-connected cervical disc disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Since the Board has decided to grant the claim for service connection for left upper extremity radiculopathy, any failure to notify and/or assist the Veteran as to this claim pursuant to the VCAA cannot be considered prejudicial to the Veteran.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease of the nervous system becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended recently.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

The Veteran contends that service connection is warranted for left upper extremity radiculopathy as directly related to in-service injury and/or as secondary to his service-connected cervical disc disease.

While service treatment records do not reflect any complaints or treatment of left upper extremity radiculopathy, one of the Veteran's primary care physicians at VA noted in January 2010 that the Veteran's diagnoses included chronic cervical degenerative disc disease at C5-6 with right C6 radiculopathy, and that "[t]o a lesser extent left arm is affected."  Therefore, there is medical evidence documenting that the Veteran's C6 radiculopathy is present in both the right and left upper extremities, albeit more on the right than on the left.  There is also no opinion of record that disputes a relationship between the Veteran's left upper extremity radiculopathy and his service-connected cervical disc disease.  Accordingly, giving the benefit of the doubt, with one examiner providing a diagnosis in favor of the claim and none against, the Board finds that service connection is warranted for left upper extremity radiculopathy as secondary to the Veteran's service-connected cervical disc disease.  


ORDER

Entitlement to service connection for left upper extremity radiculopathy is granted.


REMAND

In view of the fact that the Veteran has testified to a worsening of symptoms associated with his cervical spine disease since his last VA examination in February 2006, and there is an indication that there may be outstanding relevant Social Security Administration (SSA) records relating to a more recent SSA disability claim, the Board finds that further evidentiary development is necessary with respect to the Veteran's increased rating claim and the issue of entitlement to service connection for bilateral radiculopathy of the lower extremities.  Such development should include a new examination to ascertain the current nature and severity of the Veteran's service-connected cervical spine disorder, and an effort to obtain all documents and records from all of the Veteran's disability claims with SSA.  

It also appears that additional VA treatment records are available.  The Veteran has reported receiving treatment at the Worcester and West Roxbury VA treatment facilities since 1984, and more recently at the Jamaica Plain VA treatment facility.  These records should be obtained on remand.

In his July 2006 notice of disagreement, the Veteran stated that service connection is warranted for his lumbar spine with right lower extremity radiculopathy.  The RO has not adjudicated the issue of service connection for a lumbar spine disorder.  Because adjudication of the claim for service connection for a lumbar spine disorder may impact adjudication of the Veteran's claims for service connection for radiculopathy of the bilateral lower extremities, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the claim for service connection for a lumbar spine disorder must also be remanded. 

Finally, as noted above, a timely notice of disagreement was received with the April 2006 rating decision's assignment of a 20 percent rating for the Veteran's service-connected right upper extremity radiculopathy.  Therefore, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  First, make arrangements to obtain the Veteran's treatment records related to his spine and radiculopathy of the extremities from the Worcester, Jamaica Plain, and West Roxbury VA treatment facilities, dated from January 1984 to January 1998 and from May 2010 forward.  If these records are  not available, a negative reply is required.

2.  The SSA should be contacted and requested to provide a copy of all decisions awarding disability benefits to the Veteran, in addition to a complete copy of all supporting medical and other documentation that was utilized in rendering the decision.  

3.  After the Veteran's treatment records have been obtained as set forth above, schedule him for an appropriate VA examination of his cervical spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

(a) The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disorder with headaches.

(b) The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

(c) The examiner should conduct range of motion testing of the cervical spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(e) The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

(f) The examiner should describe the frequency and nature of the Veteran's headaches.

(g) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that radiculopathy of the lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury.

(h) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that radiculopathy of the lower extremities was either caused by or permanently aggravated by the Veteran's cervical spine disorder.

(i) The examiner is also requested to express a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected cervical spine disability with headaches and right upper extremity radiculopathy; as opposed to any nonservice-connected disabilities and advancing age.  In particular, describe what types of employment activities would be limited because of the service-connected disability and whether any limitation on employment is likely to be permanent.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  After complying with the duty to notify and assist, issue a rating decision adjudicating the claim for service connection for a lumbar spine disorder.  Provide the Veteran with appropriate notice of this rating decision and of his appellate rights.

6.  Issue a statement of the case on the issue of entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to this issue.

7.  Finally, readjudicate the claims on appeal (i.e., an increased rating for cervical disc disease with headaches, currently evaluated as 20 percent disabling, and service connection for bilateral radiculopathy of the lower extremities).  If a benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


